Citation Nr: 1202973	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-16 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from August 1954 to August 1958.

This matter comes to the Board of Veterans' Appeals (Board) from a  January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not incur prostate cancer in service and this disorder is not due to exposure to ionizing radiation in service.


CONCLUSION OF LAW

Service connection for prostate cancer is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in October 2005.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Id.  

VA has obtained the Veteran's service treatment and personnel records, assisted the Veteran in obtaining evidence, obtained radiation dose estimates and an appropriate opinion as to the etiology of his claimed prostate cancer.  See 38 C.F.R. § 3.311.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted, the RO developed this case pursuant to the provisions of 38 C.F.R. § 3.311, and such development included obtaining an appropriate medical opinion the Under Secretary for Health, through the Chief Public Health and Environmental Hazards officer.  The Board finds that opinion obtained in this case is adequate.  It is predicated on a substantial review of the relevant evidence, particularly of his in-service radiation exposure and subsequent assessment of prostate cancer.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The Veteran alleges that his diagnosed prostate cancer and its residuals are associated with exposure to ionizing radiation in service while he participated in atmospheric nuclear testing.  A review of the claims file indicates that the Veteran participated in Operations WIGWAM in 1955 and Operation REDWING in 1956, which involved atomic testing.  Thus, he was exposed to radiation.  

Service medical records, including the Veteran's separation examination, are negative for complaints, diagnoses, or treatment related to prostate cancer.  Contained within the service treatment records is a record of exposure to ionizing radiation for April 13, 1956, through July 22, 1956, which notes an exposure of 470 mr of Gamma radiation.  

Post-service private medical records show that the Veteran was first diagnosed as having adenocarcinoma of the prostate in April 2002.  See e.g. August 2005 letter from Dr. S.R.A.  Records associated with this diagnosis and do not discuss the etiology of this condition or attribute this disorder to service, including through exposure to ionizing radiation.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(d)(3)(i), (ii).

First, diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma; lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).  Second, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in section 3.311(b)(2) become manifest 5 years or more after exposure.

Third, and notwithstanding the above, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee, 34 F.3d at 1043-1044.  Thus, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether his disability is otherwise the result of active service.

In accordance with applicable regulations, VA first obtained dose estimates of radiation from the Defense Threat Reduction Agency (DTRA) in September 2007, as well as a medical opinion from the Under Secretary for Health, through the Chief Public Health and Environmental Hazards Officer, concerning the relationship between the Veteran's disability and his exposure to radiation in service.  See 38 C.F.R. § 3.311.  In seeking a dose estimate from the DTRA, the RO provided various information, including Veteran's dates of service, his in-service Record of Exposure to Ionizing Radiation, and the date on which he was diagnosed with prostate cancer.  Based on consideration of the dose estimate provided by DTRA, the Chief Public Health and Environmental Hazards Officer concluded that it was unlikely that the Veteran's prostate cancer could be attributed to exposure to ionizing radiation in service.  The opinion concluded that there was a 99th percentile value for only a 27.53 percent probability that the Veteran's in-service exposure to ionizing radiation resulted in this disease.  It was noted that, in calculating this figure, it was assumed that all of the Veteran's exposure was received in a single acute dose, which would increase the probability of causation.  Based on these findings, the Under Secretary for Benefits, through the Director of Compensation and Pension Service, concluded that there is no reasonable possibility that the veteran's cancer was the result of radiation exposure.

In an April 2009 statement the Veteran took issue with the finding that there was only a 27.53 percent chance that his prostate cancer was attributable to in-service exposure to ionizing radiation.  He found it insulting that VA would admit that there was such chance, but then deny the claim without conscience.  

Entitlement to service connection for prostate cancer is not established either on a direct basis or pursuant to the provisions of 38 C.F.R. § 3.311.  Although it is conceded that the Veteran was exposed to ionizing radiation in service and dose estimates were obtained, the most probative opinion of record reflect that it is very unlikely that prostate cancer is attributable to this exposure.  As explained in detail above, it has been determined by the VA Under Secretary for Health, based upon the dose estimates from the DTRA, that it is unlikely that the Veteran's prostate cancer is related to his exposure to ionizing radiation.  

While the Board is sympathetic to the Veteran's concerns, as a layperson, he is simply not competent to provide probative evidence regarding the diagnosis or etiology of a complex disability such as prostate cancer.  Espiritu v. Brown, 2 Vet. App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  Furthermore, the Board notes that he has not provided any alternative dose estimate so as to warrant further referral of this matter to the National Institute of Health, as contemplated by 38 C.F.R. § 3.311.  

As for establishing service connection on a presumptive basis, the Board notes that prostate cancer is not among the chronic diseases subject to presumptive connection or as due to exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309(d).  Accordingly, for these reasons, the Board finds that the preponderance of the evidence is against the claim and it must be denied.  Gilbert, supra.  


ORDER

Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


